DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed October 21, 2020.  Claims 1-14 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
		
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed et al (US 2012/0221404 A1), in view of Boal (US 2014/0180808 A1), and further in view of Artman et al (US 2014/0108108 A1).  

Regarding claims 1 and 8, Ahmed discloses a computer-implemented method:
           receiving, in a digital promotion engine, a digital promotion payload from a brand manufacturer for at least one branded consumer packaged good, (Ahmed:   paragraph [0064] - In this embodiment, the advertisement enabler 115 includes an advertisement placement framework 221 and an advertisement data structure 223);
receiving, from a supply side platform of a mobile display publisher, a bid request to the digital promotion engine (Ahmed:   paragraph [0060] - In one embodiment, the advertisement/inventory market module 207 can also mediate interactions between merchants/advertisers and publishers by, for instance, matching available inventory against advertisements to present. To facilitate this matching, the advertisement/inventory market module 207 can support a real-time bidding system 
providing, to the supply side platform, a bid response to the bid request, the bid response including the digital promotion payload; receiving, from the supply side platform, a confirmation that the bid response has been selected after conducting an auction for one or more bids from different digital advertising entities; providing a command to the supply side platform to deliver the digital promotion payload to a mobile device accessing a resource from the mobile display publisher (Ahmed:   paragraph [0079] - The consumer is then presented with a listing of merchants that can appear, for instance, on a local map such that listings of merchants bidding higher amounts (e.g., for advertisement placement) get higher ranking scores in search results (step 403));
wherein to load the digital promotion value to a frequent shopper identification the one or more processors execute instructions to direct the mobile device to at least one of accessing a retailer application hosted by a retailer server, and to download and install the retailer application when the retailer application is not already installed in the mobile device (Ahmed: paragraph [0080] - If the advertisement includes a coupon, the consumer can save the coupon in, for instance, the consumer's digital wallet and/or can decide to redeem the coupon right away at the merchant location (e.g., via the merchant's point-of-sales system) to obtain physical goods, Figure 7B, paragraph [0096] - If the user clicks on the advertisement 723, the advertising platform 101 causes, at least in part, a presentation of the of a UI 725 depicting the front-end of an application store where the user can download a free trial of the social networking application),
loading the digital promotion value to a frequent shopper identification in response to a consumer interaction with the digital promotion payload detected from the mobile device (Ahmed:   paragraph [0080] - If the advertisement includes a coupon, the consumer can save the coupon in, for instance, the consumer's digital wallet and/or can decide to redeem the coupon right away at the merchant location (e.g., via the merchant's point-of-sales system) to obtain physical goods).
Ahmed does not expressly disclose the digital promotion payload comprising: a digital promotion value associated with the branded consumer packaged good. And a list comprising one or more retail stores, each retail store associated with the branded consumer packaged good according to a contract logic between a brand manufacturer and each retail store.  Boal discloses the digital promotion payload comprising: a digital promotion value associated with the branded consumer packaged good. And a list comprising one or more retail stores, each retail store associated with the branded consumer packaged good according to a contract logic between a brand manufacturer and each retail store (Boal: Figure 2 - Brand A Salami (branded consumer packaged good), Participating retailers (list of retail stores)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Ahmed to Grove included the digital promotion payload comprising: a digital promotion value associated with the branded consumer packaged good. And a list comprising one or more retail stores, each retail store associated with the branded consumer packaged good according to a contract logic between a brand manufacturer and each retail store, as 
The combination of Ahmed and Boal does not disclose providing access to an additional digital promotion content in a retailer store.  However, Artman providing access to an additional digital promotion content in a retailer store (Artman: Figure 27 - additional promotions associated with merchant, Figure 13 - send wallet identifying data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Ahmed and Boal, in the apparatus and method for providing access to an additional digital promotion content in a retailer store, as taught by Artman since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to provide additional offers (Artman: paragraph [0153]).  

Regarding claims 2 and 9, Ahmed, Boal, and Artman teach or suggest all the limitations of claims 1 and 8 as noted above.  Ahmed further discloses wherein the digital promotion value is a digital coupon associated with the branded consumer packaged good, and wherein loading the digital promotion value to a frequent shopper identification card comprises subtracting the digital promotion value from a value of the branded consumer packaged good (Ahmed: paragraph [0068] - In one embodiment, the coupon/promotions manager 227 can also interact with a digital wallet interface 231 to 

Regarding claims 3 and 10, Ahmed, Boal, and Artman teach or suggest all the limitations of claims 1 and 8 as noted above.  Ahmed further discloses wherein the consumer interaction with the digital promotion payload comprises receiving an activation signal from a clip to action button activated by a consumer (Ahmed: Figure 3 - track use of coupon as part of user interaction information 315).

Regarding claims 4 and 11, Ahmed, Boal, and Artman teach or suggest all the limitations of claims 1 and 8 as noted above.  Ahmed further discloses receiving, in the digital promotion engine, a request from a consumer to install a retailer application in the mobile device, the retailer application associated with the frequent shopper identification (Ahmed: Figure 7B, paragraph [0096] - If the user clicks on the advertisement 723, the advertising platform 101 causes, at least in part, a presentation of the of a UI 725 depicting the front-end of an application store where the user can download a free trial of the social networking application).

Regarding claims 5 and 12, Ahmed, Boal, and Artman teach or suggest all the limitations of claims 1 and 8 as noted above.  Ahmed further discloses loading the digital promotion value to a mobile wallet application installed in the mobile device (Ahmed: paragraph [0080] - If the advertisement includes a coupon, the consumer can save the coupon in, for instance, the consumer's digital wallet and/or can decide to redeem the 

Regarding claims 6 and 13, Ahmed, Boal, and Artman teach or suggest all the limitations of claims 1 and 8 as noted above.  Ahmed further discloses pushing the digital promotion value to a display of the mobile device when the digital promotion engine detects a geolocation information for the mobile device in a proximity of a retail store associated with the digital promotion payload (Ahmed: Figure 4 - consumer gets offered targeted advertisements 407).

Regarding claims 7 and 14, Ahmed, Boal, and Artman teach or suggest all the limitations of claims 1 and 8 as noted above.  Ahmed further discloses selecting or modifying the digital promotion payload or value based on a purchasing history of a consumer associated with the frequent shopper identification (Ahmed: paragraph [0081] - More specifically, based on the consumer profile and other analytical information about the consumer (e.g., download history, location history, purchase history, coupon redemption history, etc.), the system 100 can determine whether the user is or has been previously affiliated with the merchant or other merchants. The consumer can then be presented with related offers in the form of additional advertisements).







Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO

Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625